"' FILED !N COJfTT OF APPEALS
                                                                  12S- Zzs: 3* Appeals Dlsria


                                                                     NOV     Vft.2015 J
                                                                     PAM ESTES. CLEF* _.



                                                                                        FrHE copy
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015                                                      COANo. 12-14-00185-CR
BAKER, JONATHAN               Tr. Ct. No. F13-00422-T                                           PD-0966-15

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                                 Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *